NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 19-3661
                                     ______________

                         JOHN W. WOJCIECHOWSKI;
                  ANNE DALVET, Co-Administrators for the Estate of
                             Eleanor S. Murphy

                                             v.

                      MARLENE MUSIAL; MELINDA CUPPLES;
                             WILLIAM CUPPLES,
                                        Appellants

                                     ______________

                       Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                 (D.C. No. 3-17-cv-00655)
                       District Judge: Honorable James M. Munley
                                     ______________

                      Submitted under Third Circuit L.A.R. 34.1(a)
                                    October 1, 2020
                                   ______________

               Before: SHWARTZ, PHIPPS, and FISHER, Circuit Judges.

                                  (Filed: October 8, 2020)
                                     ______________

                                        OPINION ∗
                                     ______________



       ∗
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
SHWARTZ, Circuit Judge.

       After Eleanor Murphy’s death, a friend and family members went to her home to

search for a will and valuables. Several items were removed, including boxes of cash.

Murphy’s nephew John Wojciechowski and friend Anne Dalvet (“Plaintiffs”) claim that

Murphy’s niece Marlene Musial and Musial’s daughter and son-in-law, Melinda and

William Cupples (“Defendants”), took cash from the boxes for themselves, rather than

depositing it into the estate’s bank account. Plaintiffs sued Defendants for fraud and

conversion and offered an expert witness to estimate the amount of cash in the boxes.

Defendants moved in limine to exclude the expert’s testimony for a lack of reliable

methodology, and the District Court denied the motion. Because the District Court did

not clearly err in concluding that the expert used a reliable methodology, we will affirm

the order admitting his testimony.

                                               I

       The issue is this case is whether Plaintiffs’ expert should have been permitted to

provide an opinion about the amount of cash contained in two metal boxes Musial, the

Cuppleses, and Dalvet found when they searched Murphy’s home. Dalvet observed that

the first box was filled to capacity with mostly $20 and $50 bills, and the second box was

filled to capacity with $1, $20, and $50 bills, some wrapped in newspaper. 1 Musial took

the boxes as well as cans of coins and a curio cabinet.


       1
        The night they searched the home, Musial called Dalvet and told her that there
was $5,000 in the boxes. One week later, Musial informed Dalvet that there was actually
$55,000 in the boxes, but Dalvet estimated that the boxes contained about $150,000.




                                           2
          Months later, Dalvet and Musial were appointed co-administrators of Murphy’s

estate. In accordance with her duties, Dalvet informed the estate’s lawyer about the cash

Musial took. The lawyer threatened to report Musial to law enforcement if she did not

deposit the cash into the estate account. Musial deposited $60,299 into the estate account

a few days later. Wojciechowski thereafter replaced Musial as co-administrator of the

estate.

          Plaintiffs filed a complaint alleging (1) conversion against Defendants and

(2) fraud against Musial. Plaintiffs hired certified fraud examiner Nathan Lipton to

estimate the amount of cash contained in the boxes.

          Lipton (1) estimated the total cash that could be contained in the boxes,

(2) considered Dalvet’s descriptions of the contents of each box, and (3) evaluated

whether Musial’s deposit would have filled the boxes to their capacities. For the first

task, Lipton applied established mathematical principles to calculate the volume of each

box and consulted with law enforcement agencies regarding the dimensions of United

States currency. He determined that the first box could hold 4,886 bills and the second

box could hold 9,109 bills. 2 Based on those numbers, Lipton opined that, conservatively,

(1) if the boxes contained a mix of $10, $20, and $50 bills, the cash would total

$373,160 3; (2) if the boxes contained all $10 bills, the cash would total $139,950; and



          2
        When measuring the boxes’ volumes, Lipton used a “conservative approach” to
account for compression of bills, condition of currency, and the presence of newspaper,
bank envelopes, and a powdery substance that Lipton observed inside the boxes.
      3
        Plaintiffs asked Lipton to assume that the boxes contained one-third of each
denomination.




                                                3
(3) if the boxes contained all $20 bills, the cash would total $279,900. 4 Based on his test

concerning the number of bills that would fit in each box, Lipton concluded that the

boxes fit many more bills than the number Musial deposited.

       Defendants moved to preclude Lipton’s testimony pursuant to Federal Rule of

Evidence 702. The District Court denied the motion because (1) Lipton used an

acceptable methodology; (2) Lipton considered Dalvet’s observations of the contents of

the boxes; (3) Lipton’s report set forth the basis for his conclusion that the boxes

contained between $139,950 and $373,160 depending upon the denomination of the bills;

and (4) Defendants could address any weaknesses in his method or conclusion through

“vigorous cross-examination and argument to the jury.” Wojciechowski v. Musial, No.

3:17-cv-655, 2019 WL 2296599, at *3 (M.D. Pa. May 30, 2019).

       The case proceeded to trial. The jury heard from Dalvet about her observations

concerning the contents of the boxes and testimony about other items Defendants

removed, 5 as well as Lipton’s testimony. The jury returned a verdict against Defendants

totaling $275,000. Defendants appeal.




       4
          Lipton noted that he would consider a possible standard deviation of plus or
minus five percent of the overall amounts.
        5
          Dalvet and Lipton’s testimony was consistent with their affirmation and expert
report, respectively. Other witnesses testified about items that Defendants took from
Murphy’s home. For example, Wojciechowski testified that Musial took cans of coins
and a curio cabinet containing Murphy’s belongings. Dalvet testified that Musial took
fifteen to twenty cans of coins. Melinda Cupples testified that Musial took three or four
containers of coins, a curio cabinet, and a hallway mirror table. Musial testified that she
took only two cans of coins and a curio cabinet.




                                            4
                                              II 6

       The sole issue is whether the District Court abused its discretion in admitting

Lipton’s expert opinion. Federal Rule of Evidence 702 requires a district court to

consider three restrictions on the admission of expert testimony: “qualifications,

reliability, and fit.” Karlo v. Pittsburgh Glass Works, LLC, 849 F.3d 61, 80 (3d Cir.

2017) (citation omitted).

       The parties dispute only the reliability of Lipton’s opinion. “The standard for

reliability is not that high.” Id. at 81 (internal quotation marks and citation omitted).

Reliability does not require that the opinion be supported by the best foundation,

methodology, or research. Id. Instead, expert testimony is reliable when it rests on

“good grounds.” 7 Id. at 83 (citation omitted).

       Lipton’s opinion was reliable. First, he measured the cubic capacity of each box,

and no party challenged the accuracy of this measurement. Second, Lipton consulted



       6
          The District Court had jurisdiction under 28 U.S.C. § 1332. We have jurisdiction
under 28 U.S.C. § 1291. By filing a motion in limine, Defendants preserved their
objection to the expert’s testimony for appellate review. Inter Med. Supplies, Ltd. v. EBI
Med. Sys., Inc., 181 F.3d 446, 455 (3d Cir. 1999). “We review a district court’s decision
to admit expert testimony for abuse of discretion and exercise plenary review over a
district court’s legal interpretation of Rule 702 of the Federal Rules of Evidence.” Karlo
v. Pittsburgh Glass Works, LLC, 849 F.3d 61, 81 (3d Cir. 2017) (citation omitted). “An
abuse of discretion arises when the District Court’s decision rests upon a clearly
erroneous finding of fact, an errant conclusion of law or an improper application of law to
fact.” Pineda v. Ford Motor Co., 520 F.3d 237, 243 (3d Cir. 2008) (citation omitted).
        7
          To determine whether an expert’s methodology is reliable, courts should
consider, among other factors, “whether the method has been subject to peer
review; . . . the existence and maintenance of standards controlling the technique’s
operation; . . . [and] the qualifications of the expert witness testifying.” Pineda, 520 F.3d
at 247-48.




                                               5
with law enforcement about the dimensions of United States currency. Third, Lipton

accounted for the differences between new currency and currency that had been in

circulation as this impacts the amount of space a bill occupies. Fourth, Lipton considered

a standard deviation and applied a conservative valuation approach to account for

potential errors and “control[] the technique’s operation.” Pineda, 520 F.3d at 247-48.

Finally, as a certified fraud examiner, Lipton had the “qualifications” to perform forensic

accounting services. See Karlo, 849 F.3d at 80. By examining the boxes’ storage

capacities and the standard dimensions of currency, and by considering Dalvet’s

observations and evaluating Musial’s deposit slip, Lipton rested his conclusions on good

grounds. Moreover, the District Court properly noted that Defendants’ questions about

the reliability of his opinion could be tested through cross-examination. See id.

       Although Lipton did not know the precise denominations or amounts of currency

in the boxes, whether the bills were wrapped in newspaper, whether the bills had been

circulated, or whether Dalvet’s observations were reliable, these concerns go to the

weight of the evidence, not its admissibility. Leonard v. Semtech Int’l Inc., 834 F.3d

376, 391 (3d Cir. 2016) (citation omitted). Furthermore, while Lipton lacked knowledge

about Murphy’s financial background, his conclusions need not be based upon the best

foundation or research. Karlo, 849 F.3d at 81. Because Lipton had good grounds for his

opinions, and Defendants had an opportunity to challenge those opinions, the District

Court acted within its discretion in admitting Lipton’s testimony.




                                           6
                                            III

      For the foregoing reasons, we will affirm the District Court’s order denying

Defendants’ motion to preclude Lipton’s testimony.




                                        7